                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION


MATTHEW COCKBURN                                                   PLAINTIFF


v.                           No: 5:19-cv-00102 SWW-PSH


STAN MAGEE, et al.                                              DEFENDANTS

                                      ORDER

      The Court has reviewed the Proposed Findings and Recommended

Disposition submitted by United States Magistrate Judge Patricia S. Harris. No

objections have been filed. After careful consideration, the Court concludes that the

Proposed Findings and Recommended Disposition should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED:

      1.     Cockburn’s claims are dismissed without prejudice for failure to state

a claim upon which relief may be granted.

      2.     Dismissal of this action counts as a “strike” within the meaning of 28

U.S.C. § 1915(g).

      3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from the order adopting this recommendation or the accompanying

judgment would not be taken in good faith.
      4.    Plaintiff’s “motion for further change of address,” requesting “more

time” for unspecified purposes [ECF No. 8] is DENIED.

      DATED this 12th day of June, 2019.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                       2
